Appeal by defendant from a judgment of the Supreme Court, Queens 'County, rendered September 24, 1964, convicting him of attempted robbery in the first degree and possession of a dangerous weapon as a felony, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No questions of fact have been considered. On cross-examination, an accomplice testifying for the People denied that he had been promised a light sentence in exchange for his testimony. In summation, an Assistant District Attorney told the jury that a colleague who had taken part in the trial earlier was “an honorable member of the profession” and that, if the colleague had made any promises to the accomplice, it would have been his duty to tell the jury. This statement in summation placed the veracity and position of an Assistant District Attorney in issue and was reversible error (cf. People v. Jackson, 7 N Y 2d 142, 144-145; People v. Lovello, 1 N Y 2d 436, 438-439.) It was also serious error for the trial court to refuse to instruct the jury that, if they found the codefendant Howard to be an accomplice, no conviction could be had upon his testimony unless he was corroborated by such other evidence as tended to connect defendant with the commission of the crime (Code Crim. Pro., § 399; People v. Capuano, 15 A D 2d 400, 402; People v. Mosher, 12 A D 2d 878; People v. Curatolo, 7 A D 2d 996). Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.